Citation Nr: 0719406	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Whether the character of the veteran's discharge from service 
constitutes a bar to VA benefits.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1971 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision.  

In November 2003 the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  

In an April 2004 decision, the Board found that the character 
of the veteran's discharge from service is a bar to VA 
benefits.  The veteran thereupon filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  

In January 2007 the Court issued a judgment vacating the 
Board's April 2004 decision and remanding the case to the 
Board for compliance with the directive specified in the 
judgment.  

In April 2007 the veteran's representative submitted 
additional evidence, in the form of a letter from the 
veteran's mother, directly to the Board.  Although this 
additional evidence was not accompanied by an explicit waiver 
of initial RO adjudication, the document is essentially 
duplicative of a letter from the veteran's mother dated in 
April 2000.  As there is no prejudice to the veteran, the 
Board has accepted the new evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran received a discharge under other-than-
honorable conditions resulting from extended periods of 
absence without official leave (AWOL).  

3.  At the time of his AWOL during service, the veteran is 
not shown to have exhibited, due to disease, a more or less 
prolonged deviation from his normal method of behavior.  

4.  At the time of his AWOL during service, the veteran is 
not shown to have interfered with the peace of society.  

5.  At the time of his AWOL during service, the veteran is 
not shown to have so departed (became antisocial) from the 
accepted standards of the community to which by birth and 
education he belonged as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resided.  

6.  The veteran is not shown to have been insane at the time 
of his AWOL during service.  



CONCLUSION OF LAW

The character of the veteran's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.354(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Because this case involves the legal question regarding 
whether the veteran has legal standing to apply for VA 
benefits, VCAA is not applicable to this appeal.  

However, the Board notes that the veteran has been afforded 
every opportunity to submit evidence in support of his claim.  

In February 1994 the Boston, the RO provided the veteran a 
letter that cited the statutes and regulations regarding 
determination of the character of discharge.  

In April 2002, prior to the decision on appeal, the RO sent 
the veteran a letter advising him of the criteria for new and 
material evidence and the criteria for establishing 
entitlement to the underlying claim of service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  The same letter asked the veteran to advise the RO if 
his discharge had been upgraded in the interim.  
 
The veteran was afforded hearings before the Decision Review 
Officer (DRO) at the RO and before the Board during which he 
presented argument in support of his claim.  

The Board notes that the veteran's representative before the 
Court asserted that the veteran believes the tenets of VCAA 
were not breached and there is no issue herein with the VCAA 
requirements or case law of the Court relative to those 
requirements in this particular case.  See Appellant's Reply 
to the Brief of the Secretary of Veterans Affairs, p. 8.  

The veteran has not informed VA, and the record does not 
show, that there is any further existing evidence that should 
be obtained prior to the Board's review, and the veteran in 
fact notified the Board in April 2007 that he has no further 
evidence to submit and asks the Board to immediately proceed 
with the readjudication of his appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  



II.  Factual Background

The veteran's service personnel record shows that he served 
in the Republic of Vietnam during a period from December 1971 
through November 1972.  

Following his return from the Republic of Vietnam, the 
veteran went absent without official leave (AWOL) from 
January 12, 1973 to May 30, 1973 (139 days) and then from 
August 15, 1973 to September 27, 1973 (44 days).  

In October 1973, the veteran requested that he be given an 
undesirable discharge for the good of the service, based on 
the two periods of AWOL described hereinabove.  The veteran 
was represented by counsel at the time.  The veteran's 
request for discharge was approved in November 1973.  

A service examination was conducted in December 1973, prior 
to the veteran's discharge, when his psychiatric condition 
was noted as "normal."  

The veteran was discharged from service in December 1973.  
His discharge certificate stated that the veteran's character 
of service was under conditions other than honorable (OTH).  

The veteran was diagnosed with post-traumatic stress disorder 
(PTSD) in October 1993.  There is no indication of any 
psychiatric treatment or diagnosis prior to that time.  
 
The veteran filed a claim of service connection for PTSD in 
January 1994.  In May 1994, the RO issued an Administrative 
Decision informing the veteran that the character of his 
discharge from service constituted a bar to the payment of VA 
benefits.  The veteran was notified of the decision, but did 
not appeal.  

In October 1998, the veteran requested that his claim of 
service connection for PTSD be reopened, stating that he had 
recently applied to the Board for Correction of Naval Records 
(BCNR) that his discharge be upgraded.  The BCNR denied the 
veteran's request for upgraded discharge in April 1999.  

In February 2000 the Marine Corps denied the veteran's 
request for issuance of a Combat Action Ribbon, based on a 
determination that a careful review of the service personnel 
records did not show that he was entitled to the award.  

In February 2002, the BCNR once again denied the veteran's 
request for an upgraded discharge, based on a finding that 
the evidence submitted was insufficient to establish the 
existence of probable material error or injustice.  

The BCNR noted that it had reviewed a June 2001 psychiatric 
opinion diagnosing PTSD, but found nonetheless that, even if 
it were presumed that the veteran had PTSD, there is no 
indication that he was unable to know right from wrong when 
he went AWOL.  

The present claim arises from a July 2002 RO rating decision 
that denied the veteran's petition to reopen his claim for 
service connection, based on a finding that new and material 
evidence had not been received.  The veteran filed a timely 
appeal to the Board.  

In April 2004 the Board issued a decision that reopened the 
claim, based on a finding that new and material evidence had 
been received, but finding on the merits that the character 
of the veteran's discharge constitutes a bar to VA benefits.  
The veteran thereupon appealed the Board's decision to the 
Court.  

The Court held in January 2007 that there was no error in the 
Board's determination that the veteran had accepted 
undesirable discharge to escape a trial by court martial.  
That question is accordingly no longer before the Board.  

However, the Court determined that the Board's decision in 
April 2004 failed to apply the definition of "insanity" 
under 38 C.F.R. § 3.354(a) in determining that the veteran 
was not insane at the time he committed the offenses for 
which he was discharged (see 38 U.S.C.A. § 5303(b), providing 
that the insanity exception removes a bar from benefits).  

The Court found that the Board had cited 38 C.F.R. 
§ 3.354(a), but the analysis appeared to define insanity as 
inability to distinguish right from wrong, rather than the 
criteria of 38 C.F.R. § 3.354(a).  

The Court thereupon vacated the Board's decision and remanded 
the case back to the Board to determine whether the veteran 
was "insane" under 38 U.S.C.A. § 5303(b), as defined in 
38 C.F.R. § 3.354(a), at the time he committed his offenses.  
The Court affirmed the remainder of the Board's decision.  


III.  Analysis

This analysis narrowly reviews the question of whether the 
veteran was "insane" under 38 U.S.C.A. § 5303(b), as 
defined in 38 C.F.R. § 3.354(a), at the time he committed the 
AWOL offenses that led to his other-than-honorable discharge.  

If it is established to the satisfaction of VA that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge, or resignation, that person was 
insane, such person shall not be precluded from benefits 
under the laws administered by VA based upon the period of 
service from which such person was separated.  38 U.S.C.A. 
§ 5.303(b).  

Definition of insanity.  An insane person is one who, while 
not mentally defective, or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).  

Insanity causing discharge.  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his court-
martial, discharge, or resignation (38 U.S.C.A. § 5.303(b)), 
it will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a).  38 C.F.R. § 3.354(b).  

This regulation provides three circumstances that the Court, 
noting the "obvious drafting defects" of the regulation, 
indicated should be modified by applying the phrase "due to 
a disease."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  

In addition, the Court held that "a determination of whether 
a person is insane is in effect a determination of whether 
that person's actions were intentional and thus the result of 
willful misconduct."  Id. at 254.  

The Court further held that such a determination is not 
warranted when the record does not show that the claimant 
suffered from insanity due to a disease or that he did not 
know or understand the nature of consequences of his acts, or 
that what he was doing was wrong.  Id.  

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge and that there is no requirement of a causal 
relationship between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1999).  

In May 1997, VA General Counsel issued a precedential opinion 
discussing the meaning and effect of 38 C.F.R. § 3.354(a).  
It was indicated that behavior involving minor episodes of 
misconduct or eccentricity did not fall within the definition 
of insanity in that regulation.  See VAOPGCPREC 20-97.  

It was further indicated that the phrase "interferes with 
the peace of society" refers to behavior disruptive of the 
legal order of society and that the term "becomes 
antisocial" refers to the development of behavior hostile or 
harmful to others in a manner that sharply deviates from the 
social norm.  Id.  

It was also indicated that the reference to "the accepted 
standards of the community to which by birth and education" 
the person belonged requires consideration of an individual's 
ethnic and cultural background and level of education.  Id.  

Finally, it was stated that the regulatory reference to 
"social customs of the community" in which a person resided 
requires evaluation of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large; behavior which is generally attributable to a 
substance-abuse disorder does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
that is generally considered to fall within the scope of the 
term "insanity" and thus does not constitute insane 
behavior.  Id.  

VA General Counsel stated that the determination of whether a 
particular behavior constitutes "insanity" for the purposes 
of section 3.354(a) is a question of fact to be resolved by 
the factfinder, based on consideration of the circumstances 
of the particular case.  Id., citing Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  

The VA intake assessment in November 1993 shows that the 
veteran's father was an alcoholic who often beat the veteran; 
the veteran was arrested for several juvenile offenses and 
quit school at the age of 17 to join the Marine Corps.  

Prior to deploying to the Republic of Vietnam, the veteran 
received nonjudicial punishment on two occasions for minor 
infractions involving failure to obey the orders of a 
superior (one occasion involved leaving the firing line with 
a loaded weapon and the other occasion involved failure to 
get a haircut as directed).  

While serving in the Republic of Vietnam, the veteran served 
aboard the aircraft carrier USS Okinawa and reported this 
service included duty as a helicopter door gunner that 
exposed him to numerous traumatic combat-related experiences.  

On the veteran's return from the Republic of Vietnam, he had 
a difficult homecoming when he threatened to kill his father 
and was asked to remove himself from the family residence.  
He thereupon committed the two AWOL incidents that led to his 
discharge.  Following his discharge, he had a long history of 
drug and alcohol abuse.  

The Court's remand requires the Board to determine whether 
the veteran was insane under the criteria of 38 C.F.R. 
§ 3.354(a) at the time of his AWOL (as noted above, the 
evidence does not need to show that insanity actually caused 
the AWOL).

Accordingly, the Board must determine whether, at the time of 
his AWOL, the veteran (1) exhibited, due to disease, a more 
or less prolonged deviation from his normal method of 
behavior; or (2) interfered with the peace of society; or (3) 
so departed (became antisocial) from the accepted standards 
of the community to which by birth and education he belonged 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resided.  

The Board's findings on these three questions are noted 
hereinbelow.  

First, the Board finds that the veteran did not exhibit 
prolonged deviation from his normal method of behavior.  The 
veteran informed a VA psychiatric examiner that he had 
committed juvenile offenses prior to enlistment, and he is 
documented to have committed two infractions of the Uniform 
Code of Military Justice (UCMJ) prior to deployment to the 
Republic of Vietnam and prior to his two periods of AWOL.  

Given that the veteran had a history of nonviolent 
infractions prior to his AWOL, the Board cannot find that the 
acts of going AWOL, in and of themselves, did constitute a 
deviation from his pre-AWOL behavior that are so significant 
as to indicate "insanity."  

Second, the Board finds that the veteran did not participate 
in behavior consistent with overt aberrant behavior at the 
time of his AWOL.  To the extent that the act of going AWOL 
itself is not an acceptable practice in an military 
environment, the behavior is hardly "disruptive of the legal 
order of society" or overt aberrant behavior.  Accordingly, 
the veteran cannot be said to have interfered with the peace 
of society as defined in VAOPGCPREC 20-97.  

Finally, the Board finds that the veteran did not so depart 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belonged as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resided.  

Per VAOPGCPREC 20-97, the term "becomes antisocial" refers 
to the development of behavior hostile or harmful to others 
in a manner that sharply deviates from the social norm.  

The recorded history reports that the veteran had threatened 
to kill his father shortly after returning from the Republic 
of Vietnam, immediately prior to his first AWOL.  However, 
the veteran reported being abused by his father as a child, 
so an altercation between the two upon the son's return from 
a war zone would not be inconsistent with his earlier pattern 
of behavior, particularly since there is no evidence that the 
veteran was hostile or harmful to anyone else during the 
period.  

Further, the record shows that the veteran had an 11th grade 
education, came from an abusive home and had a history of 
infractions prior to service.  It accordingly cannot be said 
that his behavior at the time of his AWOL so departed from 
the accepted standards of the community to which by birth and 
education he belonged as to show insanity.  

Finally, the record does not show that, at the time of his 
AWOL, the veteran lacked the adaptability to make further 
adjustment to the social customs of the community in which he 
resided.  There is no evidence that the veteran had any 
altercations with civilian authorities during the six months 
that he was AWOL from the military.  It is accordingly 
impossible to state that the veteran was unable to adjust to 
the social customs of his community.  

Clearly, the appellant's subsequent behavior in accepting the 
proffered service discharge in November 1973, while now 
characterized as being evidence of an unbalanced state of 
mind, is shown on its face to reflect a level of mental 
functioning on the part of the appellant that weighed 
competing factors such as his desire to avoid a dishonorable 
discharge and punishment by further incarceration and was 
consistent with his stated desire to leave the military.  

While such behavior certainly may indicate a certain level of 
poor judgment, a degree of impulsivity and a lack of 
knowledge on his part, it is not shown to be inconsistent 
with his earlier behavior that included a disrupted family 
life, juvenile offenses prior to service, poor school 
performance and minor infraction while on active duty.  

These actions, in the Board's opinion, reflected the 
appellant's ability to analyze and then adjust to his 
circumstances while in service.  As such, a pattern of poor 
judgment in this sense cannot now be characterized as 
evidence of insanity.  

Accordingly, the Board must find that the veteran was not 
insane at the time of his AWOL, as insanity is defined under 
38 C.F.R. § 3.354(a).  

The Board has carefully considered several medical opinions 
stating that the veteran probably had PTSD symptoms at the 
time of his AWOL.  A June 2002 letter from the veteran's VA 
psychiatrist states that the veteran's AWOL was a "flight or 
fight" reaction to intolerable surroundings and a U.S. Navy 
staff psychiatrist stated in June 2001 that the veteran 
probably had PTSD at the time of his AWOL.  Similarly, two VA 
mental health therapists and a VA psychologist stated in 
opinions that the veteran's AWOL was related to then-
undiagnosed PTSD.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
 
Further, the statements of medical professionals concerning a 
veteran's medical history related by the veteran as to remote 
events are of inherently less value than contemporaneous 
clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 
(1993).  

In this case, the contemporaneous clinical and non-clinical 
records simply do not show that the veteran met the criteria 
for insanity, as defined in 38 C.F.R. § 3.354(a), at the time 
of his AWOL.  

As noted, a service medical examination in December 1973 gave 
a clinical psychiatric evaluation as "normal."  Even though 
the veteran's in-service defense counsel stated in an August 
2001 letter that it was not Marine Corps practice to 
medically evaluate an accused in the veteran's circumstances, 
the fact remains that a contemporaneous medical examination 
report, signed by a physician, is of record.   

Further, the record of the legal proceedings surrounding the 
veteran's discharge clearly shows that the veteran was 
represented by counsel and knowingly acknowledged the 
consequences of his request for discharge.  

Had the veteran been manifesting the characteristics of 
"insanity" under 38 C.F.R. § 3.354(a), it would be expected 
that reasonably competent counsel would cite those factors as 
mitigating circumstances, but there is no evidence that this 
counsel did so (in his August 2001 letter, the veteran's 
counsel states that he has no specific recollection of 
representing the veteran).  

Accordingly, the Board accepts as competent the medical 
opinions stating that the veteran may have exhibited PTSD 
symptoms at the time of his AWOL and that those symptoms may 
in fact have contributed to his decision to go AWOL.  
However, even giving full credence to those opinions, they 
simply do not serve to establish that the veteran was 
"insane" at the time of his AWOL as insanity is defined in 
38 C.F.R. § 3.354(a).  

Based on this analysis, the Board finds that the veteran was 
not insane at the time of the commission of the offenses for 
which he subsequently received an other-than-honorable 
discharge.  Therefore, the character of the veteran's 
discharge is a bar to payment of VA benefits under the 
provisions of 38 C.F.R. § 3.12, and the benefit sought on 
appeal is denied.  




ORDER

The character of the veteran's discharge constitutes a bar to 
VA benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


